Citation Nr: 1623248	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-27 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a surgical scar on the left knee, status post total arthroplasty.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected left knee disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

5.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.

6.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected left knee disability.

7.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The August 2011 rating decision granted service connection for the left knee scar and assigned a noncompensable (0 percent) rating.  This rating decision also denied service connection for the bilateral hip disability.  It also denied service connection for a low back disability and a right knee disability, but it is unclear whether these claims were reopened based on a finding of new and material evidence and denied on the merits, or whether they were merely not reopened based on a failure to submit new and material evidence.

In October 2015, the Veteran testified at a hearing before the undersigned.  A transcript is associated with the claims file.

The issues of entitlement to service connection for a low back disability, a bilateral hip disability, and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's single, service-connected surgical scar on the left knee, status post total arthroplasty, is tender and itchy.

2.  The RO last denied service connection for back, bilateral hip, and right knee disabilities in a June 2008 rating decision; the Veteran was notified of the denial and his appellate rights at that time, but he did not appeal, and no new evidence was received for any of these claims within the appeal period.

3.  Evidence received since the last final denial includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claims, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for the service-connected surgical scar on the left knee, status post total arthroplasty, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118, Diagnostic Code 7804 (2015).

2. The June 2008 RO denial of service connection for back, bilateral hip, and right knee disabilities became final, but new and material evidence has been received to reopen the previously denied claims.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.202, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability, and different rating codes set forth applicable criteria.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The Veteran is currently in receipt of a 0 percent rating for his surgical scar on the left knee, status post total arthroplasty.  This rating is assigned under 38 C.F.R. § 4.118, Diagnostic Code 7802, for a scar not on the head, face, or neck that is superficial and nonlinear.

The Veteran testified at his October 2015 Board hearing that his scar can be tender on touch and that it is constantly hurting and very itchy.  Diagnostic Code 7804 assigns a 10 percent for one or two scars that are painful or unstable.  The Veteran's painful left knee scar satisfies this criterion, and the Veteran testified that he has had these symptoms ever since his surgery.  Therefore, entitlement to a 10 percent rating is warranted effective from the date on which service connection was granted.  

The Veteran expressly stated at his Board hearing that a 10 percent rating for this disability would satisfy his appeal.  Therefore, the Board finds that this issue has been resolved fully in the Veteran's favor.  See Hamilton v. Brown, 4. Vet. App. 528, 539 (1993) (although presumed to be seeking the maximum benefit available by law, a claimant may choose to limit the appeal to a lesser benefit_.

II.  Claims to Reopen

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If new and material is received before the appeal period expires, it will be considered as having been filed with the claim that was pending at the beginning of the appeal period, and the denial will not be considered final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  There must be new and material evidence as to at least one, but not all, of the bases for the prior denial.  Id. at 120 (noting that the assistance required by 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if the standard for new and material evidence required a claimant to submit medical nexus evidence where new and material evidence was provided as to another missing element).  The phrase "raises a reasonable possibility of substantiating the claim" has been interpreted as "enabling rather than precluding reopening."  Id. at 121.

For the purpose of determining whether submitted evidence is new and material, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO initially denied service connection for a right knee disability in a September 2006 rating decision and notified the appellant of this determination and his appellate rights in a September 2006 letter.  This denial was based on findings that the appellant's service treatment records were negative for complaint, treatment, or diagnosis of a chronic right knee disability, and post-service VA medical records and VA examination report diagnosed no current disability.  

The RO initially denied service connection for a back disability in an April 2007 rating decision and confirmed and continued the denial of service connection for the right knee disability.  It notified the appellant of this determination and his appellate rights in an April 2007 letter.  Service connection for the back disability was denied because there was no objective evidence to link the Veteran's claimed condition to active military service.  The denial of the right knee claim was confirmed and continued following review of private medical records.  The appellant did not appeal this denial, and no new and material evidence was received within one year of the notice letter.  Therefore, the September 2006 and April 2007 denials became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The June 2008 rating decision denied service connection for a bilateral hip disability and for back and right knee disabilities.  The bilateral hip disability denial was based on the absence of a diagnosis of arthritis of the hips in service or within one year of separation, and because there was no evidence that the Veteran had a bilateral hip disability diagnosis that was related to service.  The RO denied the claims of service connection for a back disability and a right knee disability based on a finding that the evidence the Veteran submitted does not show that the Veteran has a back or right knee disability that is related to service or to service-connected disabilities.  

The Veteran was notified of this decision in a June 2008 letter.  He filed a notice of disagreement with respect to the bilateral hip and right knee claims in June 2008 and was issued a statement of the case in January 2009.  He did not, however, perfect his appeal of these issues through the filing of a VA Form 9 substantive appeal.  Therefore, the June 2008 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In November 2010, the Veteran again sought service connection for back, bilateral hip, and right knee disabilities.  The RO denied these claims because service treatment records were negative for treatment or a diagnosis of a pertinent disability, and a June 2011 VA examiner's opinion was that the lumbar strain was less likely than not related to his service-connected left knee disability.    

Since the June 2008 denial, the Veteran has presented new and material evidence in the form of his October 2015 Board hearing testimony.  With respect to the right knee disability, the Veteran asserted that his duties as a bridge specialist involved his having to jump down from heights of approximately six feet.  He believes that these duties may have caused wear on his right knee the same way that he injured his left knee.  (The Board notes that service connection for the left knee was granted as secondary to a service-connected left ankle disability, and not on a direct basis as due to an in-service injury.)  This testimony is new in that testimony to this effect was not of record at the time of the June 2008 denial.  It is material in that it contains a competent assertion from the Veteran of in-service wear and tear to the right knee.

Likewise, with respect to the back and bilateral hip claims, the Veteran asserted at his Board hearing that he believes these two disabilities are related to the left and right knee disabilities.  In addition to the secondary service connection theory of entitlement, this testimony raises a direct theory of entitlement, as it suggests a belief that the impact from having to jump down from heights injured his hips and his back as well as his knees.  A separate theory in support of a claim for a particular benefit is not equivalent to a separate claim, and a final denial on one theory is a final denial on all theories.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).  In this case, the Veteran's lay assertions of in-service wear and tear from jumping from heights while performing his duties constitutes new and material evidence, as it was not of record at the time of the prior final denial and it pertains to the in-service injury element of the service connection claim.

This evidence also raises a reasonable possibility of substantiating the claims.  Therefore, the evidence is new and material; and the claims of entitlement to service connection for a right knee disability, a bilateral hip disability, and a low back disability will be reopened.  38 C.F.R. § 3.156(a).



ORDER

Entitlement to an initial 10 percent rating for a surgical scar on the left knee, status post total arthroplasty, is granted, effective the date of service connection.

New and material evidence having been received; the previously denied service connection claim for a low back disability is reopened.

New and material evidence having been received; the previously denied service connection claim for a bilateral hip disability is reopened.

New and material evidence having been received; the previously denied service connection claim for a right knee disability is reopened.



REMAND

The Board's finding of new and material evidence to reopen the claims for service connection for right knee, low back, and bilateral hip disabilities entitles the Veteran to a new examination.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment since January 2014.

2.  After completion of the above, afford the Veteran a VA examination to obtain an opinion as to whether any current right knee, bilateral hip, or low back disability was at least as likely as not caused or aggravated by a disease or injury in service, to include the service-connected left knee disability.  The examiner should note review of the claims folder.

The examiner should consider the Veteran's reports of his in-service duties as a bridge specialist that required him to jump down from heights of approximately six feet, and his belief that the wear and tear from these activities may have led to his current disabilities.  

The examiner should also opine as to whether the left and right knee disabilities worked together to cause or aggravate the bilateral hip and back disabilities.  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.


3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


